Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 18, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a dispatcher’s aide for a security company until he left his employment, ostensibly to elude a coworker and his associates who were threatening claimant due to his failure to repay a loan. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because he left his employment for personal and noncompelling reasons.
*744While fear for one’s safety may constitute reasonable cause for resigning, the record in this matter does not support claimant’s contention that his physical well-being would have been jeopardized by continuing his employment (see, Matter of Hughes [Hartnett], 198 AD2d 647, lv denied 83 NY2d 751; see also, Matter of Pegas [Loral Elec. Sys.—Sweeney], 228 AD2d 761). Moreover, the record indicates that claimant was at least partially responsible for his predicament and made no effort to enlist the aid of his employer (see, Matter of Konjevic [Ross], 80 AD2d 696). The Board’s finding of disqualification is, accordingly, affirmed.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.